1. The judge did not commit an error of law in accepting the court-appointed investigator’s valuation of the corporate stock of the package store. See Assessors of Quincy v. Boston Consol. Gas Co., 309 Mass. 60, 72 (1941); Piemonte v. New Boston Garden Corp., 377 Mass. 719, 731-732 (1979); Whaler Motor Inn, Inc. v. Parsons, 3 Mass. App. Ct. 662, 675-676 (1975), S.C., 372 Mass. 620 (1977), S.C., sub nom. Whaler Motor Inn, Inc. v. Freedman, ante 884 (1980). The judge’s finding of the fair market value of the marital home was supported by evi*902dence and cannot be pronounced “clearly erroneous” within the meaning of Mass.R.Dom.Rel.P. 52(a) (1975). See First Natl. Bank v. Brink, 372 Mass. 257, 263-264, 266 (1977). 2. A careful review of the judge’s findings and awards in the light of the evidence reproduced in the appendix and the various factors listed in G. L. c. 208, § 34 (as appearing in St. 1977, c. 467), leads to the conclusion that there was no abuse of the broad discretion committed to the judge under § 34. See Bianco v. Bianco, 371 Mass. 420, 423 (1976); Rice v. Rice, 372 Mass. 398, 400, 401, 402 (1977); Putnam v. Putnam, 5 Mass. App. Ct. 10, 15, 17 (1977), S.C., 7 Mass. App. Ct. 672 (1979); Langerman v. Langerman, ante 495 (1980). 3. No question touching the validity of the order entered on November 2, 1979, was raised by either of the notices of appeal filed on June 5, 1979, which were directed solely to the judgments which had previously been entered on May 4, 1979. Compare Synthetic Materials Corp. v. Maciel, 8 Mass. App. Ct. 943, 944-945 (1979). Paragraph 10 of both amended judgments is to be modified so as to give the husband appropriate credit for each of the monthly mortgage payments he may have made in accordance with the order of November 2, 1979, together with interest on each such payment from the date of the same at the rate of twelve per cent per annum, and, as so modified, both judgmenb are affirmed, with double cosb. G. L. c. 211A, § 15. Mass.R.A.P. 25, as amended effective January 15, 1979, 376 Mass. 949.
Paul P. Caradonna for Margaret L. Tiernan.
David M. Wright for Charles M. Tiernan.

So ordered.